Citation Nr: 1108277	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  08-19 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


REMAND

The Veteran served on active duty from October 1980 to October 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In January 2011, the Veteran appeared before the undersigned Acting Veterans Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

The Board finds that further development is necessary for the claim and it must be remanded.

The Veteran seeks service connection for a right knee disorder.  A review of the record shows that he was treated in military service for right knee complaints on several occasions.  An October 2010 private treatment record includes a diagnosis of soft tissue contusion of the knee.  When the Veteran was examined by VA in October 2006, the examiner stated that from the findings on examination and the x-ray findings, the exact origin or etiology of the Veteran's right knee pain could not be determined.  He noted that he did order an MRI to see if that test would add anything in addition in regard to the etiology of the present complaint of the right knee pain.  The examiner also noted that he was not able to find any objective findings to offer a nexus opinion.  The record reflects that an MRI was performed by VA a few days subsequent to the October 2006 examination; however the record does not reflect that the VA examiner reviewed the results or offered an addendum to his findings. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2010).  The Veteran's representative has argued that the opinion submitted by the VA examiner is inadequate.  The Board finds that the VA opinion obtained in this case is not adequate.  38 C.F.R. § 3.159(c)(4) (2010).  As such, the case must be remanded for further development.  The Veteran should be afforded another VA examination of the right knee in order to address whether he has a right knee disorder that is attributable to his active military service.

Additionally, in the October 2010 private medical record, the physician, Dr. Dreese, stated that he had treated the Veteran and that he had an MRI performed in September 2010.  Dr. Dreese stated that the MRI findings were consistent with the prior studies and notes from August 16, 1983 of a soft tissue contusion and chondrosis of the right knee.  Dr. Dreese's records, including the September 2010 MRI he referred to have not been associated with the claims file.  Additionally, the Veteran has testified that he was going to the National Rehabilitation Hospital in Washington, D.C. for physical therapy for his knee.  Records for that treatment have not been obtained. 

When VA is put on notice of the existence of private medical records which are potentially pertinent to the claim under consideration, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, the identified records should be requested on remand.

Finally, during his hearing, the Veteran indicated that he was receiving treatment from VA including physical therapy from 2005 to the present.  Because VA is on notice that there are VA records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and must be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Specifically, in contacting the Veteran, request that the Veteran provide authorization such that an attempt can be made to obtain the private treatment records from Dr. Dreese (including the September 2010 MRI report) and from the National Rehabilitation Hospital in Washington, D.C.  Based on the Veteran's response, attempt to procure copies of all records from all identified treatment sources.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain these records, they are unable to be secured, notify the Veteran and (a) identify the specific records that were unable to be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond. 

2.  Obtain complete records of the Veteran's treatment by VA from 2005 to the present.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, document this in the claims file.

3.  After completing that development, schedule the Veteran for a VA examination of his right knee.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies, to include x-rays of the right knee, should be performed and all clinical findings should be reported in detail.  The examiner should identify the Veteran's right knee disorders, if any.  Based on a review of the evidence of record, the examiner should provide an opinion as to the medical probabilities that the Veteran has a current right knee disorder that is related to his active military service.  The examiner should also indicate whether any such disorder is more likely than not of post-service onset.  All opinions should be set forth in detail and explained in the context of the record.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following completion of the above, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

